UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                              No. 05-6307



ROBIN W. VANDERWALL,

                                               Plaintiff - Appellant,

             versus


CITY OF VIRGINIA BEACH; ALFRED M. JACOCKS,
Chief of Police; K. A. SPIVEY, Detective,
Virginia Beach Police Department; L. M. KINCH,
Detective, Computer Crimes Unit; T. M. AIKEN,
Forensic Technician, Virginia Beach Police
Department; M. E. ENCARNACAO, Computer Crimes
Specialist, Virginia Beach Police Department;
JERRY KILGORE, Attorney General, Commonwealth
of Virginia; SPECIAL PROSECUTOR, Office of the
Attorney General, Commonwealth of Virginia;
JOHN R. DOYLE, III, Commonwealth's Attorney,
City   of   Norfolk;    JILL   C.,   Assistant
Commonwealth’s Attorney; JANET L. WESTBROOK,
Assistant Commonwealth's Attorney; JOHN DOE,
Unknown Computer User,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-05-50-1)


Submitted:    June 23, 2005                   Decided:   June 30, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robin W. Vanderwall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

                  Robin W. Vanderwall appeals the district court’s order

denying relief without prejudice on his 42 U.S.C. § 1983 (2000)

complaint.          We have reviewed the record and find no reversible

error.       Accordingly, we affirm substantially on the reasoning of

the district court.*          See Vanderwall v. City of Va. Beach, No. CA-

05-50-1 (E.D. Va. Feb. 16, 2005).                We deny Vanderwall’s motion for

appointment of counsel and dispense with oral argument because the

facts       and    legal   contentions    are     adequately   presented    in   the

materials         before   the   court,    and    argument   would   not   aid   the

decisional process.



                                                                           AFFIRMED




        *
      Even if Vanderwall’s claims were not barred by Heck v.
Humphrey, 512 U.S. 477 (1994), he claims that the allegedly
improperly seized internet communications were not his; therefore
he has no right to challenge the seizure. In any event, the record
supports no claim of a Fourth Amendment violation.

                                          - 3 -